EXHIBIT B
   An official website of the United States government
   Here’s how you know




                                                                                             Menu


 Search EPA.gov

Pesticide Worker Safety

CONTACT US <https://epa.gov/pesticide-worker-safety/forms/contact-us-about-pesticide-worker-safety>


Restricted Use Products (RUP) Report

                                          More Information



   EPA has revised the Certification of Pesticide Applicators rule. Learn more about
   the changes <https://epa.gov/pesticide-worker-safety/revised-certification-standards-pesticide-
   applicators>.




EPA classifies pesticides as:

    restricted use pesticides (RUPs); or
    general use (unclassified) pesticides.

RUPs are not available for purchase or use by the general public. RUPs have the
potential to cause unreasonable adverse effects to the environment and injury to
applicators or bystanders without added restrictions. The "Restricted Use"
classification restricts a product, or its uses, to use by a certified applicator or someone
under the certified applicator's direct supervision. See detailed information on the
restricted use classification in 40 CFR 152.160 – 152.175.

EPA registers pesticides and their use on specific pests and under specific
circumstances. For example, "Pesticide A," registered for use on apples, may not be
used legally on grapes, or an insecticide registered for "outdoor use" may not legally be
used inside a building. In some circumstances, use of a registered pesticide may be
restricted to pesticide applicators with special training.

The RUP report includes the following items for active restricted-use registrations:

   registration number;
   product name;
   company number;
   company name;
   percent active ingredient(s); and
   active ingredient(s).

For questions/comments contact Sherada Hobgood(Hobgood.sherada@epa.gov),
(703)308-8893.

       RUP Updated List (pdf) <https://epa.gov/sites/default/files/2020-11/documents/rup-report-
   nov2020.pdf>




  Pesticide Worker Safety Home <https://epa.gov/pesticide-worker-safety>

  How EPA Protects Workers from Pesticide Risk <https://epa.gov/pesticide-worker-safety/how-
  epa-protects-workers-pesticide-risk>

  Recognition and Management of Pesticide Poisonings <https://epa.gov/pesticide-worker-
  safety/recognition-and-management-pesticide-poisonings>

  In Case of Pesticide Poisoning <https://epa.gov/pesticide-worker-safety/case-pesticide-
  poisoning>

  Agricultural Worker Protection Standard (WPS) <https://epa.gov/pesticide-worker-
  safety/agricultural-worker-protection-standard-wps>

  How to Get Certified as a Pesticide Applicator <https://epa.gov/pesticide-worker-safety/how-
  get-certified-pesticide-applicator>

  Pesticide Containers <https://epa.gov/pesticide-worker-safety/pesticide-containers>

  Pesticide Containment Structures <https://epa.gov/pesticide-worker-safety/pesticide-
  containment-structures>
Contact Us <https://epa.gov/pesticide-worker-safety/forms/contact-us-about-pesticide-worker-safety> to
ask a question, provide feedback, or report a problem.




Discover.
Accessibility <https://epa.gov/accessibility>

Budget & Performance <https://epa.gov/planandbudget>

Contracting <https://epa.gov/contracts>

EPA www Web Snapshot <https://epa.gov/home/wwwepagov-snapshots>

Grants <https://epa.gov/grants>

No FEAR Act Data <https://epa.gov/ocr/whistleblower-protections-epa-and-how-they-relate-non-
disclosure-agreements-signed-epa-employees>

Privacy <https://epa.gov/privacy>

Privacy and Security Notice <https://epa.gov/privacy/privacy-and-security-notice>



Connect.
Data.gov <https://www.data.gov/>

Inspector General <https://epa.gov/office-inspector-general/about-epas-office-inspector-general>

Jobs <https://epa.gov/careers>

Newsroom <https://epa.gov/newsroom>

Open Government <https://epa.gov/data>

Regulations gov <https://www regulations gov/>
Regulations.gov <https://www.regulations.gov/>

Subscribe <https://epa.gov/newsroom/email-subscriptions-epa-news-releases>

USA.gov <https://www.usa.gov/>

White House <https://www.whitehouse.gov/>



Ask.
Contact EPA <https://epa.gov/home/forms/contact-epa>

EPA Disclaimers <https://epa.gov/web-policies-and-procedures/epa-disclaimers>

Hotlines <https://epa.gov/home/epa-hotlines>

FOIA Requests <https://epa.gov/foia>

Frequent Questions <https://epa.gov/home/frequent-questions-specific-epa-programstopics>

Follow.



LAST UPDATED ON FEBRUARY 22, 2021
